PER CURIAM.
Minnesota inmate Khaim Khaimov appeals the district court’s1 dismissal of his 42 U.S.C. § 1983 complaint as frivolous under 28 U.S.C. § 1915A(b)(l). Upon careful de novo review of the record, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir.1999), we conclude that Khaimov’s complaint was properly dismissed for the reasons stated by the district court. Accordingly, we affirm. See 8th Cir. R. 47B. We deny Khaimov’s motions' — except for the motion to supplement the record with the remainder of his notice of appeal, which is granted.

. The HONORABLE RICHARD H. KYLE, United States District Judge for the District of Minnesota, adopting the report and recommendations of the HONORABLE JONATHAN G. LEBEDOFF, United States Magistrate Judge for the District of Minnesota.